DETAILED ACTION
Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of  Group I, claims 1-6, and 22, and the species of PlyPa91, SEQ ID NO: 13,  in the reply filed on September 22, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-21 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-5 and 22 are examined herein.

Specification
The specification is objected to because of the following informality: “As used herein, shuffled proteins or peptides, gene products, or peptides for more than one related phage protein or protein peptide fragments may been randomly cleaved” (page 14 lines 5-6). 
Appropriate correction to “may be” is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:    
Claim 1 recites “from 80-100%.” Correction to “80-100%” or “from 80 to 100%” is recommended.
Claim 3 recites “The pharmaceutical composition of claim 2, wherein the lysin polypeptide comprises amino acids encoded by an expression vector used to produce the polypeptide, and/or comprise an amino acid sequence of an anti-microbial peptide.” Correction to “wherein the lysin polypeptide […] comprises an amino acid sequence of an anti-microbial peptide” is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 references Table 1 of the specification. Claims 2-5 and 22 are dependent on claim 1.  Per MPEP § 2173.05(s), “Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).” Full incorporation of the table into claim 1 is required.
Clam 3 recites “The pharmaceutical composition of claim 2, wherein the lysin polypeptide comprises amino acids encoded by an expression vector used to produce the polypeptide, and/or comprise an amino acid sequence of an anti-microbial peptide.” It is unclear whether the lysin is the anti-microbial peptide or whether there is another anti-microbial peptide. It is also unclear whether the anti-microbial peptide, if distinct from the lysin polypeptide, is also encoded by an expression vector and, if so, whether the anti-microbial peptide is encoded by the same expression vector that encodes the lysin or another vector. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. 
Claims 1-5 are directed to a composition of matter and claim 22 is directed to an article of manufacture. Claim 1 recites “a pharmaceutical composition comprising at least one isolated and/or recombinant lysin polypeptide that is effective to kill bacteria, the lysin polypeptide comprising an amino acid sequence that is from 80-100% identical to an amino acid sequence of a lysin polypeptide of Table 1.” This judicial exception is not integrated into a practical application because the adjective “pharmaceutical” and the phrase “that is effective to kill bacteria” merely recite intended use and are equivalent to adding the instructions “apply it” to the judicial exception. See MPEP § 2106.05(f). Claim 22 recites “an article of manufacture comprising a pharmaceutical composition of claim 1, the article further comprising printed material providing an indication that the composition is for use in killing and/or controlling growth of bacteria.” Similarly, the printed material recites intended use and is equivalent to adding the instructions “apply it” to the judicial exception. Claims 1-5 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the lysin polypeptides represented by the elected species SEQ ID NO: 13 of Table 1 of the specification (pages 36), whether isolated or expressed recombinantly, does not possess markedly different characteristics than lysin polypeptide that is naturally present in the bacteriophages PlyPA91.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anosova et al. (WO 2015/070912 A1; IDS; hereafter Anosova) in view of GenBank accession CRR10611.1 (2015; PTO-892; hereafter GenBank) and Harper et al. (Journal of Applied Microbiology, 2011; PTO-892).
Anosova teaches a modified EL188 lysin with specificity to Pseudomonas (lines 1-4 page 1).
Anosova teaches a pharmaceutical composition of a lysin: “In a further aspect, the present invention relates to composition comprising a polypeptide according to the present invention, a nucleic acid according to the present invention, a vector according to the present invention, and/or a host cell according to the present invention. Preferably, said composition is a pharmaceutical composition comprising a pharmaceutical acceptable diluent, excipient or carrier” (paragraph 5 page 20).
Pertaining to claim 2, Anosova teaches a recombinant lysin to solve stability and processing concerns: “While said endolysin and fusion proteins are effective in general, it turned out, that for some technical applications the endolysin polypeptide exhibits suboptimal characteristics, in particular in terms of stability and processing” (page 1, lines 1-3, paragraph 3). Anosova teaches that “Recombinant expression of the fusion proteins was done in E. coli BL2l(DE3)pLysS cells” (“Purification,” page 23, lines 2-3) in order to identify tolerable mutations in EL 188 endolysin (Example 1, page 21, line 8).
For the purposes of examination, claim 3 is interpreted to mean that the lysin polypeptide and the anti-microbial peptide are the same and that the lysin polypeptide is optionally encoded by an expression vector.
Pertaining to claims 3-5, Anosova teaches “In addition, the present invention relates to nucleic acids encoding such polypeptides, vectors comprising such nucleic acids, and corresponding host cells” (Abstract).
Anosova does not teach a lysin polypeptide 80-100% identical to SEQ ID NO: 13.
However, GenBank teaches SEQ ID NO: 13 with 100% identity (see Appendix A). Genbank teaches a prophage lysozyme sequence within the Pseudomonas aeruginosa genome.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the pharmaceutical composition of Anosova with the lysozyme corresponding to GenBank accession CRR10611.1. One would have had a reasonable expectation of success given that the lysin of GenBank accession CRR10611.1 and Anosova are equivalents suitable for the same purpose (killing bacteria via lysis). One would have been motivated to combine the lysins into a single pharmaceutical composition in order to target multiple strains of Pseudomonas aeruginosa, given that lysins are often strain-specific, as taught by Harper et al. (“The nature of bacteriophages and bacteriophage Infections,” page 1, paragraph 1, lines 3-5). Typical manipulations in the art of molecular biology, as taught by Anosova, such as recombinant expression of the lysin polypeptide in E. coli in order to optimize the sequence of the lysin for stability and processing, would be obvious to one skilled in the art before the effective filing date.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anosova, GenBank accession CRR10611.1, and Harper et al. as applied to claims 1-5 above, further in view of Neosporin® (PTO-892).   
See discussion of Anosova, GenBank, and Harper above. Anosova also teaches that lysozymes/lysins are known in the art to kill and/or control the growth of bacteria. Anosova teaches the application of a lysin to kill Pseudomonas aeruginosa (Determination of the Minimal Inhibitory Concentration (MIC), page 27 paragraphs 3-5).
Anosova, GenBank, and Harper do not teach an article of manufacture comprising a pharmaceutical composition of a lysin, the article further comprising printed material providing an indication that the composition is for use in killing and/or controlling growth of bacteria.
However, articles of manufacture comprising pharmaceutical compositions of antibiotics  labeled with their intended use are known in the art, as taught by the commercially available antibiotic Neosporin®, which is used to kill and/or control the growth of bacteria.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to manufacture the pharmaceutical composition of Anosova combined with the lysozyme taught by GenBank accession CRR10611.1 and label the article of manufacture with its intended use, as taught by Neosporin®. One would have been motivated to do so in order to inform potential consumers of the product’s intended use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/057,680 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1 of Application No. 17/057,680.
Claim 1 of Application No. 17/057,680 recites “A pharmaceutical composition for killing Gram-negative bacteria comprising an effective amount of at least one isolated or recombinant lysin polypeptide comprising one amino acid sequence of Table 1, or variants thereof having at least 80% identity to the least one polypeptide of Table 1, and wherein optionally a recombinant lysin polypeptide comprises an additional amino acid sequence that is a purification tag, or an antimicrobial peptide.” Table 1 of the specification of Application No. 17/057,680 includes SEQ ID NO: 66 (line 21 of page 43), which is 100% identical to elected species SEQ ID NO: 13 of the instant application. Claim 1 of the instant application recites “A pharmaceutical composition comprising at least one isolated and/or recombinant lysin polypeptide that is effective to kill bacteria, the lysin polypeptide comprising an amino acid sequence that is from 80-100% identical to an amino acid sequence of a lysin polypeptide of Table 1,” wherein Table 1 contains the elected species SEQ ID NO: 13. Claims 2-5 of the instant application are directed to a pharmaceutical composition comprising the recombinant lysin polypeptide of claim 1. Thus, claims 1-5 and 22 of the instant application are anticipated by claim 1 of Application No. 17/057,680.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657